PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/040,041
Filing Date: 10 Feb 2016
Appellant(s): WULFF, THOMAS, E.



__________________
Yuri Astvatsaturo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/5/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/17/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground of rejection is applicable to the appealed claims.
Claims 29-33, 36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Norem et al (20140253733) in view of DiPoala (8,525,880), Phillips et al (8,963,023), and any one of Pruett et al (7,091,670), Chen et al (5,597,991) or Cleary (5,077,631).
Claims 1-20, 34, 35, and 37 are cancelled.
Claims 21-28 are withdrawn from consideration.
(2) Response to Argument
(2(a)) The Appellant argues that Norem et al do not teach any other sensors or sensor modules, besides surveillance device 106, within the housing assembly 102 and thus do not disclose a plurality of sensor modules supported by a common housing.
Contrary to the appellant’s opinion, the housing is capable of incorporating a plurality of sensors.  For example, FIG. 2 shows a portion of the housing 102 including a plurality of internal radio modules as well as couplings points 120a and 120b for coupling up to six modules.  Additionally, FIG. 3 shows sensor modules in the form of surveillance device 106, internal POE radio and internal POE camera/Network Video Recorder.  Finally, the description of FIGs. 9A and 9B state that the end cap, e.g. similarly corresponding to mount 102, “includes a control unit 301, a surveillance device 106, a communication device 506, an antenna 112 for the communication device 506, solid-state drive (SSD) memory 902, and may include additional sensor devices, surveillance devices, and/or communication devices.”  Norem et al exemplify some of the sensor devices as comprising “a video and/or image sensor (e.g., a video camera), an infrared sensor (e.g., an infrared camera), . . . a radio frequency identification device and/or sensor (RFID), . . .  or combinations thereof,” and [0037] exemplifies some of the surveillance devices as comprising “a camera, a still camera, a digital camera, a video camera, an integrated video camera (e.g., a Mobotix Q24), a fixed focus 360 degree hemispheric view (fisheye) video camera, a single or dual fixed lens dome video camera, a pan-tilt-zoom camera, a high resolution (Internet protocol) IP video camera, a Network Video Recorder/IP (NVR/IP) camera with on-board motion or event triggered digital video recording” [0036].
According to Norem et al, “(w)hile each of the foregoing elements are shown in FIG. 1 as being physically positioned within, or on, one of the tenon mount 102 and fuselage 108, such positioning is not required and in alternative embodiments one or more such elements may be physically repositioned depending on design constraints or otherwise” [0027].  Additionally, according to Norem et al at [0028], “(t)he device 100 may include a number of internal and/or external power, communication, electrical protection, and/or control elements arranged within and along the tenon mount 102 and/or fuselage 108, as desired . . . (w)hile each of the foregoing power, communication, electrical surge protection, and control elements are shown in FIG. 2 as being physically positioned within, or on, one of the tenon mount 102 and fuselage 108, such positioning is not required and in alternative embodiments one or more such elements may be physically repositioned depending on design constraints or otherwise.”  Thus, Norem et al clearly suggest physically repositioning elements based on design constraints and suggest moving additional or all of the elements to the mount 102 as well as the inclusion of a plurality of sensor and surveillance elements.

Thus, the appellant’s arguments with respect to the novelty of including a plurality of electrically-powered sensor modules supported by the common housing are not persuasive.
(2(b)) The Appellant argues that the prior art fails to disclose a bottom access door movably coupled to the common housing and movable between a closed position and an open position and each of the plurality of electrically powered sensor modules being directly accessible through the bottom access door.
are external modules mounted on fuselage 108” represents the Appellant’s opinion and is not supported by the teachings of Norem et al. Thus, the allegation that the claim limitation directed to each of the plurality of electrically-powered sensor modules would not be accessible through the bottom access door is not convincing.  The teachings of DiPoala are directed to the desire and advantages of having interchangeable/replaceable modules but more particularly to the use of the types of sensors as set forth in the rejections and is not directed to a physical modification thereof.  "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").  DiPoala suggests the desire and advantages of providing replaceable modules for various types of sensor/communication/surveillance devices.  Appellant’s arguments directed to the modifications requiring a complete redesign represent opinions and not evidence and are not persuasive.  Moreover, the bottom access panel which can be used to access electronic components easily is taught by Phillips et al.  Thus, the appellant’s arguments with respect to the novelty of including a bottom access door in the common housing to provide accessibility are not persuasive in light of the combination of references showing (1) a mount housing a plurality of sensor, communication and surveillance devices as well as having a door, e.g. 604, which can be retrofitted to existing support structures (i.e. Norem et al), (2) the desire and advantages of accessible types of sensor/communication/surveillance devices for easy replacement/repair (i.e. DiPoala), and (3) the use of a bottom access door to provide access to the electronics (i.e. Phillips et al).
(2(c)) The Appellant argues that the Examiner has failed to provide a prima facie case of obviousness.  The Appellant argues that the rejection does not provide an explanation as to how the modification with a bottom access door would allow a plurality of sensor modules to be accessible and therefore does not serve to provide any clarity or reasoning for how all the elements may be combined so as to function in accordance with its intended purpose.  In support of the argument, the appellant again alleges that Norem et al is limited to a single sensor module and therefore any modification would only allow a single module to be accessible as opposed to 
Initially, the arguments with respect to Norem et al being limited to a single sensor within the housing are not persuasive as previously set forth above.  The arguments that the teachings of the different prior art cannot be physically combined is not persuasive since the test for obviousness is not whether features may be bodily incorporated but what the teachings would have suggested.  Each of the prior art documents are directed to enclosures for electronics and thus are directed to the same field of technology wherein the documents exemplify conventional electronic elements in the enclosure (e.g. for sensing/surveillance/communication exemplified by Norem et al), inclusion of particular types of sensors/surveillance/communication devices within a modular security system (exemplified by DiPoala), accessibility of the electronics for easy replacement/repair via a bottom access panel (exemplified by Phillips et al), and power safety concerns when accessing the electronics within an enclosure (exemplified by any one of Pruett et al (7,091,670), Chen et al (5,597,991) or Cleary (5,077,631)).
As specified in the rejections, the modification to Norem et al associated with DiPoala suggests integrating a plurality of electrical systems in a security system housing wherein “(a)n advantage of the present invention is that individual building systems that are included in the security system may be quickly and easily removed and replaced with a fully functioning or upgraded building system without removing the security system from its use in the field.” The claim language directed to modules that are “directly accessible” is limited to the teachings at [0044] of the specification as set forth in the rejection of 6/17/20, paragraphs 4-7, which portion of the specification simply states that the modules, when the access door is in an open position, are accessible to be installed or removed from the housing.  Thus, “directly accessible” is substantially equivalent to “accessible” based on the specification. Furthermore, by definition, if something is “accessible” it is capable of being reached.  Notwithstanding, Norem et al disclose a mount housing a plurality of elements that are capable of being reached by a door panel in the mount, as evidenced by teachings of Norem et al in FIG. 6. As specified in the rejections, the modification associated with Phillips et al is associated with the conventionality of a hinged lid/bottom access door for a ceiling-mounted enclosure housing a variety of electronics “that also allows easy access to the electrical devices or components, after installation” as well being “configured for simplified installation and to allow easy access for servicing or replacing electronic devices.”  Thus, Phillips et al suggest the desire to provide accessibility of electronics via a bottom access panel for ease of accessibility after installation. As specified in the rejections, the modification associated with any one of Pruett et al (Abstract and 2:37-57), Chen et al (Abstract and 5:14-32) and Cleary (1:12-22 and 1:46-62) is the inclusion of safety switches with enclosure doors to access electrical components by electrically disconnecting the power to the modules when the panel is opened in order to protect the user during maintenance or replacement of modules.  Thus, the combination of prior art clearly suggests the conventionality of each of the claim limitations.  The motivations for combining are specified in the referenced, non-final prima facie showing of obviousness of the claimed subject matter.   
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Gregory C. Issing/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        
Conferees:
/SHADI S BANIANI/Quality Assurance Specialist, 
Technology Center 3600                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646            

                                                                                                                                                                                            Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.